Citation Nr: 0820976	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as secondary to the service-connected Type II 
diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected Type II diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected peripheral diabetic neuropathy of 
the left lower extremity.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected peripheral diabetic neuropathy of 
the right lower extremity.  





REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
February 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that 
reopened a previously-denied claim of service connection for 
diabetes mellitus and granted service connection for Type II 
diabetes mellitus and for peripheral diabetic neuropathy of 
the left and right lower extremities, each rated as 10 
percent disabling effective from January 18, 2005.   The same 
rating decision denied secondary service connection for a 
heart disorder.  

As the rating claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

The veteran's Substantive Appeal contained a request for a 
hearing before a Veterans Law Judge, and a hearing was duly 
scheduled at the RO in September 2006.  However, the veteran 
withdrew his request for hearing in writing before the 
hearing was convened.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  

The veteran requested in his June 2005 NOD and his April 2006 
substantive appeal that the RO obtain and consider treatment 
records from the "23rd Street VAMC," from Brooklyn VAMC, and 
from "Saint Albans" (not further identified) in conjunction 
with his claims for service connection and increased rating 
on appeal.  

The claims file contains VA New York Harbor Healthcare System 
(HHCS) records dating from November 2000 to October 2002 and 
from January 2005 to January 2006, but the Board is unable to 
determine from the file whether the RO has pursued the 
existing medical records identified by the veteran as 
relevant to his claim on appeal.  

VA is required to obtain records in the custody of a Federal 
department or agency and to make reasonable efforts to obtain 
records not in the custody of a Federal department or agency.  
38 C.F.R. § 3.159.  Because it is not evident that the RO has 
satisfied this requirement, the case must be remanded back to 
the RO at this point.  

The Board also notes that the last VA examinations (diabetes 
mellitus, peripheral nerves, and heart) were conducted in 
January 2005.  Subsequent VA clinical opinion suggests that 
the veteran may have been misdiagnosed and may have never had 
diabetes mellitus.  The veteran should be afforded new 
medical examination at this point to determine if he has 
diabetes mellitus and diabetic neuropathy, and, if so, the 
current severity of those disabilities.  
  
The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should send to the veteran a 
letter advising him of the elements 
required to support entitlement to 
service connection and increased rating, 
and of the respective obligations of VA 
and the claimant in obtaining evidence.  

The letter should address the elements 
for service connection in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as the elements 
for increased rating in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The RO should ask the veteran to identify 
any VA or non-VA medical providers having 
existing records not yet considered, and 
to provide VA with authorization to 
obtain records from any non-VA medical 
providers.  Whether or not the veteran 
responds, the RO should obtain any VA 
treatment records relating to the claimed 
disabilities that are not already of 
record in the claims file.  

2.  The RO should schedule the veteran 
for VA examination (diabetes mellitus and 
peripheral nerves) at an appropriate VA 
medical facility.  The entire claims 
file, including STR, must be made 
available to the physician designated to 
examine the veteran, and the examiner 
should indicate in the report the entire 
file was reviewed.  The examination 
report should include a discussion of the 
veteran's documented medical history 
regarding his diabetes mellitus and his 
diabetic neuropathy, and should address 
the veteran's assertions regarding those 
conditions.  All appropriate medical 
diagnostics should be accomplished, and 
all clinical findings should be reported 
in detail.  Medical findings should be 
expressed in terms conforming to the 
applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claims 
for service connection and increased 
initial rating in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted, 
the RO should furnish to the veteran an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford him a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

